Case 2:19-cv-00601-TJH-AFM Document 83 Filed 08/07/20 Page 1 of 3 Page ID #:431



   1   BRUNO TARABICHI, CA Bar No. 215129
       bruno@tmwlawfirm.com
   2   TMW LAW
       4750 Almaden Expy 124-359
   3   San Jose, California 95118
       Telephone: 408.298.8204
   4   Facsimile: 408.715.6707
   5   Attorneys for Plaintiff
       Mike Sarieddine
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11   MIKE SARIEDDINE,                       Case No. 2:19-cv-00601-AB-AFM
  12
                          Plaintiff,          STIPULATION OF DISMISSAL OF
  13                                          CONSOLIDATED CASES NOS. 2:19-
                    vs.                       CV-00601 AND 2:19-CV-04451
  14
       ALIEN VISIONS E-JUICE, INC., a         Case Filed: January 25, 2019
  15   California corporation; BEN            Judge:      André Birotte Jr.
       LABARRE, an individual;
  16   CHRISTINE LABARRE, an
  17   individual; SAM ELLINGER, an
       individual; and DOES 1 through 10,
  18   inclusive,
  19                      Defendants.
  20
       ALIEN VISIONS E-JUICE, INC.,
  21
                          Counterclaimant,
  22
                    vs.
  23
  24
       MIKE SARIEDDINE, an individual,

  25                      Counterdefendant.

  26
  27
  28
                                                             STIPULATION OF DISMISSAL
                                                         (CASE NO. 2:19-CV-00601-AB-AFM)
Case 2:19-cv-00601-TJH-AFM Document 83 Filed 08/07/20 Page 2 of 3 Page ID #:432



   1         Plaintiff/Counterdefendant Mike Sarieddine (“Sarieddine”),
   2   Defendant/Counterdefendant Alien Visions E-Juice, Inc. (“Alien Visions”), and
   3   Defendant Alien Vapor Enterprises, LLC. (“Alien Vapor”), by and through their
   4   undersigned counsel, hereby give notice of settlement of all claims and defenses in
   5   consolidated Case Nos. 2:19-cv-00601 and 2:19-cv-04451, and, pursuant to Rule
   6   41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulated to
   7   dismissal of all claims asserted in both consolidated cases with prejudice, with each
   8   party bearing its own fees and costs.
   9
       Dated: August 7, 2020                         Respectfully submitted,
  10
  11
                                                     GORDON REES SCULLY
                                                     MANSUKHANI, LLP
  12
  13
                                                     By /s/ A. Louis Dorny
  14                                                   A. Louis Dorny
                                                       Attorneys for Defendant
  15                                                   Alien Visions E-Juice, Inc.
  16

  17
  18   Dated: August 7, 2020                         Respectfully submitted,

  19                                                 TMW LAW

  20
  21                                                 By /s/ Bruno Tarabichi
                                                       Bruno Tarabichi
  22                                                   Attorneys for Plaintiff
                                                       Mike Sarieddine
  23
  24
  25
  26
  27
  28
                                                                    STIPULATION OF DISMISSAL
                                                 1
                                                                (CASE NO. 2:19-CV-00601-AB-AFM)
Case 2:19-cv-00601-TJH-AFM Document 83 Filed 08/07/20 Page 3 of 3 Page ID #:433



   1   Dated: August 7, 2020                    Respectfully submitted,
   2                                            LAW OFFICES OF JOHN D. KERR
   3
   4                                            By /s/ John D. Kerr
                                                  John D. Kerr
   5                                              Attorneys for Defendant
   6                                              Alien Vapor Enterprises, LLC

   7
   8
   9
  10
  11
  12
  13
  14
  15
  16

  17
  18
  19

  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                              STIPULATION OF DISMISSAL
                                            2
                                                          (CASE NO. 2:19-CV-00601-AB-AFM)
